DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-4, 6-8, 11-13, 15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kawai et al. US 7,621,031 (hereafter--Kawai--) is the closest art of record.
In regards to claim 1, Kawai discloses as in Figures 1-10 a machine tool (20), comprising at least one vertically aligned tool spindle (33), two jigs (15a/15b or in the alternative 24) arranged on respective carriers on a machine frame and configured to support workpieces to be machined, a machine frame (refer to Figures 1 and 2, to all the structure that surrounds the machine tool 20) that supports the tool spindle (33) and the jig, and a workpiece transport device (1), wherein the at least one tool spindle (33) is configured to accommodate tools, wherein the at least one tool spindle (33) is movable in a vertical direction (z-axis as per Figure 3) and in a first horizontal direction (x-axis as per Figure 3) orthogonal to the vertical direction (z-axis), wherein the jigs (15a/15b or in the alternative 24) are movable in a second horizontal direction (refer to directional arrow as per Figure 4 for 15a/15b or in the alternative, y-axis as per Figure 3 for 24) orthogonal to the first horizontal direction (x-axis) and are configured to bring the workpieces into contact with the tools, wherein the workpiece transport device (1) is arranged on the machine frame, and wherein the workpiece transport device (1) is adapted to perform at least one of introducing unmachined workpieces into at least one of the jigs and removing machined work-pieces from at least one of the jigs; a first gripper unit (12) and a second gripper unit (12) is mounted on the beam, wherein the first gripper unit and the second gripper unit each are movable in the second horizontal 
Kawai fails to disclose that the workpiece transport device comprises an overhead beam that extends in the second horizontal direction, wherein the first gripper unit and the second gripper unit are mounted below the beam.
A modification of the device of Kawai to have the workpiece transport device comprise an overhead beam that extends in the second horizontal direction and wherein the first gripper unit and the second gripper unit are mounted below the beam, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
In regards to claim 13, Kawai discloses a method for machining workpieces, the method comprising the steps of: a) gripping an unmachined workpiece (to be disposed on 15a) with a first workpiece gripper (claws of 12), introducing the workpiece into a first jig (24), and clamping the workpiece in the first jig (24), b) machining the workpiece with at least one tool that is clamped in a tool spindle (33), and c) removing the finished workpiece (to be disposed on 15b) with the workpiece gripper (claws of 12) using either the first or a second workpiece gripper, and introducing an unmachined workpiece into the first jig with the workpiece gripper not used in step c).
Kawai fails to disclose the method step of wherein the workpiece clamped in the first jig is transferred, after partial machining by the at least one tool, to a second jig within the machine tool, where the workpiece is clamped and finished, wherein the workpiece clamped in the first jig is transferred directly from the first jig to the second jig, and includes pivoting both jigs about a respective first horizontal axis and bringing both jigs towards one another along a second horizontal axis.

In regards to claim 19, Kawai discloses a method for machining workpieces, the method comprising the steps of: providing a machine tool (20), including at least one vertically aligned tool spindle (33), two jigs (15a/15b or in the alternative 24) arranged on respective carriers on a machine frame and configured to support workpieces to be machined, a machine frame (refer to Figures 1 and 2, to all the structure that surrounds the machine tool 20) that supports the tool spindle (33) and the jig, and a workpiece transport device (1), wherein the at least one tool spindle (33) is configured to accommodate tools, wherein the at least one tool spindle (33) is movable in a vertical direction (z-axis as per Figure 3) and in a first horizontal direction (x-axis as per Figure 3) orthogonal to the vertical direction (z-axis), wherein the jigs (15a/15b or in the alternative 24) are movable in a second horizontal direction (refer to directional arrow as per Figure 4 for 15a/15b or in the alternative, y-axis as per Figure 3 for 24) orthogonal to the first horizontal direction (x-axis) and are configured to bring the workpieces into contact with the tools, wherein the workpiece transport device (1) is arranged on the machine frame, and wherein the workpiece transport device (1) is adapted to perform at least one of introducing unmachined workpieces into at least one of the jigs and removing machined work-pieces from at least one of the jigs; a first gripper unit (12) and a second gripper unit (12) is mounted on the beam, wherein the first gripper unit and the second gripper unit each are movable in the second horizontal direction and provided with a workpiece gripper (refer to each of the sides of 12), and wherein the workpiece gripper is movable in the vertical direction (via the gripper 12 which is disposed on the transport device 1, as such, refer to all the movements performed by the transport device 1 of Kawai); gripping an unmachined workpiece (to be disposed on 15a) with a 
Kawai fails to disclose that the workpiece transport device of the method comprises an overhead beam that extends in the second horizontal direction and wherein the first gripper unit and the second gripper unit are mounted below the beam.
A modification of the device of Kawai to have the workpiece transport device comprise an overhead beam that extends in the second horizontal direction and wherein the first gripper unit and the second gripper unit are mounted below the beam, would require a non-obvious structural modification of the device on the method that would change the way that the device and method is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722